Title: Session of Virginia Council of State, 7 April 1778
From: Madison, James,Virginia Council of State
To: 



Tuesday April 7th 1778


present
His Excellency
Dudley DiggesJames Madison &
David JamesonBolling Stark
Esquires


The Board taking into Consideration the Cases of the several Criminals Sentenced by the general court to be executed & it appearing from the unanimous recommendation of the Judges, the grounds of which were explained to the Board by the Honourable John Blair one of the Judges, that Frederick Rampendall & Elizabeth Orphan are proper objects of Mercy the Board do advise the Governor to grant them his pardon And his Excellency orders pardons to be made out accordingly.

The Board being credibly informed that his Excellency General Washington has been unsupplied for some time past with many articles of Living which Custom & the great fatigues to which he is constantly exposed must make necessary to the preservation of his health; and considering that it may be impossible to provide these Articles in the exhausted part of America where the Army is at present fixed, do advise the Governor to direct the Commissary of Stores to procure a Stock of good rum, wine, Sugar & such other Articles as his Excellency may think needful & send them on to head Quarters, to be charged either to the Continent, or to be considered as a present from this State, to the General, as the assembly may hereafter direct; & the Governor is advised to inform them at their next meeting of his proceedings herein.
Adjourned till tomorrow 10 oClock
Signed  Dudley Digges
David Jameson
James Madison
Bolling Stark
